Opinion of the Court by
Judge Williams:
When this cause was before this court on a former occasion, it was reversed alone because the gold value of the currency taken had not been ascertained, and in all other things it was .affirmed.
On a return of the cause, the court referred it to a commissioner to ascertain the gold value of the currency when stolen, which was an injurious error to appellee, Ogg, as he had a right to have the highest value of his currency so taken at any time between the robbery and the judgment, but of this he is not complaining.
It is, however, insisted by appellant that more land was sold than would pay Ogg’s ascertained debt. But even if the -sale should be deemed to be for gold, still it is insufficient to pay Tribble’s prior lien, together with Ogg’s adjudged lien, and the sale should not be set aside for that reason. The other questions have been, or could have been, adjudicated when here before, therefore, cannot now be considered.
Judgment affirmed.

See vol. 1 Kentucky Opinion's 436.